United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Chicago, IL, Employer
)
_________________________________________ )
D.W., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1302
Issued: January 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On May 5, 2011 appellant filed a timely appeal of a March 23, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP) which affirmed the denial of her claim for
a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she has more than a five percent
impairment of the left upper extremity for which she received a schedule award.
FACTUAL HISTORY
On April 3, 2009 appellant, then a 51-year-old clerk, filed an occupational disease claim
alleging that, since December 20, 2008, she began having pain and swelling in her left arm. She
did not stop work. On July 15, 2009 OWCP accepted the claim for left lateral epicondylitis.
Appellant received compensation benefits. On October 29, 2009 she underwent a release of the

1

5 U.S.C. § 8101 et seq.

lateral epicondylitis of the left elbow, which was performed by Dr. Tariq B. Iftikhar, a Boardcertified orthopedic surgeon.
In a March 15, 2010 report, Dr. Iftikhar, noted that appellant was “four months post-op
for release of the tennis elbow on the left side.” He indicated that she had returned to work in a
modified-duty capacity. Dr. Iftikhar advised that appellant had no particular complaints, but
took nonsteroidal anti-inflammatory medications on an intermittent basis. He noted that she was
working limited duties for a long period of time due in part to her rotator cuff repair on the same
side. Dr. Iftikhar examined appellant and determined that the “scar is very well-healed. Strength
is mildly diminished, but mobility is normal in the left elbow. Neurovascular status is intact.”
Dr. Iftikhar recommended that she avoid extremely cold temperatures and continue her exercise
program for the left upper extremity. He recommended a follow-up evaluation in approximately
four weeks.
On April 24, 2010 appellant requested a schedule award.2
By letter dated June 16, 2010, OWCP advised appellant to provide her physician with a
copy of its letter and to provide specific medical findings, as well as an assessment of
impairment using the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (6th ed. 2009) (hereinafter, A.M.A., Guides).
In a June 21, 2010 report, Dr. Iftikhar opined that appellant had 20 percent impairment
for left lateral epicondylitis, 20 percent impairment for a rotator cuff injury and 10 percent
impairment for a wrist injury, due to peripheral nerve entrapment and 2 percent whole person
impairment for the elbow and shoulder.
In an August 8, 2010 report, OWCP’s medical adviser noted appellant’s history of injury
and treatment and utilized the A.M.A., Guides. He referred to Table 15-4 and noted that she had
residual symptoms of epicondylitis after surgical release that corresponded to a five percent
permanent impairment rating.3 The medical adviser noted that the previous impairment of three
percent was for the left shoulder and wrist and explained that the five percent for the left elbow
was in addition to the previous rating.
On October 18, 2010 OWCP granted appellant a schedule award for an additional five
permanent impairment of the left upper extremity. The award covered a period of 15.6 weeks.
In a letter dated October 26, 2010, appellant requested that OWCP include a pinched
nerve as an accepted condition. She also requested additional compensation for her pain. On
November 4, 2010 appellant requested a review of the written record.

2

The record reflects that appellant received a schedule award on September 12, 2008 for three percent permanent
partial impairment of the left upper extremity under a separate claim for a left shoulder and wrist injury, which was
accepted for bilateral carpal tunnel syndrome and left shoulder tendinitis, left rotator cuff tear and left rotator cuff
repair on August 18, 2006.
3

A.M.A., Guides 399.

2

OWCP subsequently received a May 25, 2010 report from Dr. Iftikhar, who noted that
appellant was seen for follow up for her left tennis elbow release. Dr. Iftikhar found that
appellant’s shoulder range of motion was mildly limited and the rotator cuff scar was very well
healed. He advised that she had strength of approximately four out of five on the left side and no
instability for the left shoulder. Appellant had a healed scar on the left elbow with strength of
the shoulder mildly diminished.
By decision dated March 23, 2011, OWCP’s hearing representative affirmed the
October 18, 2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. For decisions issued after May 1, 2009, the A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.6
ANALYSIS
Appellant’s claim was accepted by OWCP for left lateral epicondylitis. On April 24,
2010 she requested a schedule award.
Appellant provided several reports from Dr. Iftikhar, who listed findings on examination.
Her scar was well healed and she had strength of approximately four out of five on the left side
with no instability for the left shoulder. Dr. Iftikhar found that appellant’s mobility was normal
in the left elbow and her neurovascular status was intact. He noted that her shoulder range of
motion was mildly limited. Dr. Iftikhar opined that appellant had 20 percent impairment for left
lateral epicondylitis, 20 percent impairment for a rotator cuff injury and 10 percent impairment
for a wrist injury, due to peripheral nerve entrapment and 2 percent whole person impairment
due to the elbow and shoulder. However, the present claim pertains to appellant’s left elbow
condition.7 Furthermore, Dr. Iftikhar did not explain how his impairment rating of the left elbow
pertained to her accepted condition, left lateral epicondylitis.8 He did not refer to any specific
pages or Tables in the A.M.A., Guides (6th ed.), in rating impairment. Board precedent is well
settled that when an attending physician’s report gives an estimate of impairment but does not
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

FECA Bulletin No. 09-03 (issued March 15, 2009). A.M.A., Guides (6th ed. 2008).

7

Appellant’s wrist and shoulder conditions are not presently before the Board.

8

With regards to Dr. Iftikhar’s rating of whole person impairment, the Board notes that FECA does not authorize
schedule awards for permanent impairment of the whole person. N.D., 59 ECAB 344 (2008).

3

address how the estimate is based upon the A.M.A., Guides, OWCP may follow the advice of its
medical adviser where he or she has properly applied the A.M.A., Guides.9
OWCP’s medical adviser determined that appellant had a five percent impairment of her
left arm attributable to the accepted left lateral epicondylitis. He referred to Table 15-4, the
Elbow Regional Grid, and noted that she demonstrated residual symptoms of epicondylitis after
surgical release which corresponded to a five percent permanent impairment rating.10 The Board
notes that diagnosis-based impairment is the primary method of evaluation for the upper
extremity.11 OWCP accepted appellant’s claim for lateral epicondylitis, for which she underwent
a release of the lateral epicondylitis of the left elbow on October 29, 2009. Table 15-4, page 399
of the A.M.A., Guides gives a default impairment rating of five percent for the diagnosis of
lateral epicondylitis following surgical release of extensor origins with residual symptoms. This
default rating, classified as mild, can be modified slightly based on a claimant’s functional
history, physical findings and clinical studies. The medical adviser explained that appellant had
some residual symptoms of epicondylitis after surgical release, which warranted no modification.
The Board finds that his report conforms to the A.M.A., Guides and represents the weight of the
medical evidence regarding the extent of appellant’s left upper extremity impairment attributable
to her elbow condition. Appellant has not submitted any credible medical evidence indicating
that she has greater than five percent impairment of the left upper extremity due to her elbow
condition.
On appeal, appellant generally disagrees with the amount of her schedule award. She
contends that her condition has worsened and that she has to use her right side to compensate for
her left condition. However, the medical evidence does not support a greater award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she has more than a five percent
additional impairment of the left upper extremity for which she received a schedule award.

9

See Ronald J. Pavlik, 33 ECAB 1596 (1982); Robert R. Snow, 33 ECAB 656 (1982); Quincy E. Malone, 31
ECAB 846 (1980).
10

Supra note 3.

11

Id. at 387 (6th ed., second printing 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

5

